DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19th, 2022 has been entered.
Response to Amendment
The Amendment filed January 19th, 2022 has been entered. Claims 1-2 and 5-10 remain pending in the application. Applicant’s amendments to base claims 1 and 10 have overcome each and every rejection previously set forth in the Final Rejection Office Action, mailed October 29th, 2021.  
Response to Arguments
Applicant’s Remarks on Pages 6-8, filed January 19th, 2022, with respect to “Claim Rejections – 35 USC § 102 and 103” have been fully considered and are overall persuasive.  In particular, Examiner agrees that the amended claims recite a limitation that the previously cited art is deficient in, and that rejections for dependent claims 2 and 5-9 are rendered moot accordingly.  The limitation “… in the system suppression processing, the control device decreases a gain used for calculating the target turn angle from the deviation as compared to the case where the modification desire degree is equal to or lower than the threshold.” was supported in the previous claim set, dated September 20th, 2021, by claims 3 and 4.  However, the control gain only included a calculation of the target turn angle by decreasing the gain of the angle as an optional (i.e. “at least one of”) limitation.  The amendment § 102 and 103 have been withdrawn.  Further, the amendments result in allowable subject matter within the base claims, which is explained in detail in the Allowable Subject Matter section below.  
Allowable Subject Matter

Claims 1-2 and 5-10 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
The prior art does not read on the following limitations of the claims when the limitations are considered as a whole:
“…
when the modification desire degree exceeds a threshold, the control device executes system suppression processing without terminating the automated turning control,
in the system suppression processing, the control device weakens the automated turning control as compared to a case where the modification desire degree is equal to or lower than the threshold,
the automated turning control includes trajectory-following control that controls turning of the wheel such that the vehicle follows a target trajectory,2Appln. No.: 16/725,068
in the trajectory-following control, the control device calculates a target turn angle based on a deviation between the vehicle and the target trajectory and executes feedback control such that an actual turn angle follows the target turn angle, and
in the system suppression processing, the control device decreases a gain used for calculating the target turn angle from the deviation as compared to the case where the modification desire degree is equal to or lower than the threshold.” as recited in base claim 1 and analogously recited in base claim 10.
As explained in the Response to Arguments section above, in light of Applicant’s clarifying Remarks regarding the reference Akatsuka, dated January 19th, 2022, the previously cited prior art does not disclose some of the amended limitations, particularly that “the control device decreases a gain used for calculating the target turn angle from the deviation as compared to the case where the modification desire degree is equal to or lower than the threshold.”  Further, due to the feedback interaction between the driver input and related modifications to steering control output, it is not sufficient to merely cite the calculation of the target turn angle using a decreasing gain out of context from potential supplemental prior art.  This amended limitation is a key component in the way that the system suppression process occurs in terms of modifying the amount of steering control.  It is also important in the limitations that the steering control modification occurs in a context where steering control does not get cancelled in the instance of a severe driver input, whereas the prior art commonly teaches a cancellation of steering control in the case of a driver steering input override.  The amended limitations would need to be taught in the prior art in a related context in order to form a reasonable or obvious combination with any previous cited prior art or any new prior art in order to cite to the presently claimed limitations.  However, no additional prior art could be found in order to accomplish this.  
Claims 2 and 5-9 are allowable due to their dependencies on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/3/2022